                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

TYRESHIA R. BATEMEN,                              )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )         No. 2:19-CV-65-NCC
                                                  )
ANGELA MESMER,                                    )
                                                  )
                Respondent.                       )

                                MEMORANDUM AND ORDER

       This is a closed civil action in which all matters were pending before the undersigned

United States Magistrate Judge, with consent of the parties, pursuant to 28 U.S.C. § 636(c). On

October 8, 2019, the Court dismissed this action after petitioner failed to respond to the Court’s

August 26, 2019 order directing her to show cause why her petition should not be dismissed as

time-barred. On October 29, 2019, petitioner filed a letter advising that the Court’s prior orders

had not been mailed to her.

       Upon review of petitioner’s letter and the case record, the Court finds that the prior orders

were in fact not mailed to petitioner. The Court will therefore vacate its prior orders dismissing

this action and order the case reopened. The Court will also direct the Clerk to send petitioner a

copy of the Court’s August 26, 2019 Order for Petitioner to Show Cause, and give petitioner 30

days to respond.

       Accordingly,

       IT IS HEREBY ORDERED that the Court’s October 8, 2019 Memorandum and Order

and Order of Dismissal (ECF Nos. 8 and 9) are VACATED.

       IT IS FURTHER ORDERED that the Clerk of Court shall reopen this case.
       IT IS FURTHER ORDERED that the Clerk of Court shall mail to petitioner the Court’s

August 26, 2019 Order for Petitioner to Show Cause. (ECF No. 7).

       IT IS FURTHER ORDERED that, within 30 days of the date of this order, petitioner

shall file a response to the August 26, 2019 Order for Petitioner to Show Cause.

       Petitioner’s failure to file a response to the August 26, 2019 Order for Petitioner to

Show Cause within 30 days of the date of this order shall result in the dismissal of this case,

without prejudice and without further notice.

      Dated this 30th day of October, 2019.


                                                     /s/ Noelle C. Collins
                                                    NOELLE C. COLLINS
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
